United States Court of Appeals
                     For the First Circuit


No. 15-2224

                        JOSEPH MCGUNIGLE,

                      Plaintiff, Appellant,

                               v.

                  CITY OF QUINCY; PAUL KEENAN;
                          JOHN DOUGAN,

                     Defendants, Appellees.



                          ERRATA SHEET

The opinion of this Court issued on August 31, 2016 is amended as
follows:

     On page 11, line 20, delete hyphen between "Webber" and
     "incident".

     On page 26, line 9, change "third-party" to "third party".